—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about December 18, 1995, which granted defendant A. Best Contracting’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
We agree with the motion court that plaintiff’s act of crossing the room and banging the window to drive away a stranger, *326asserted by plaintiff to be a "sudden knee-jerk response”, was not a foreseeable response to any negligent failure to post notice that workers would be working on or near the building’s windows (see, Boltax v Joy Day Camp, 67 NY2d 617; Wright v New York City Tr. Auth., 221 AD2d 431, Iv denied 88 NY2d 806). Concur—Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.